PER CURIAM.
This is an appeal from a judgment of the Criminal Court of Record for Duval County-adjudging the appellant, defendant below, guilty of the offense of assault with intent to rob, based upon a jury verdict of guilty, and sentencing the defendant to two years in the state prison. We have examined the record and find therein ample competent and substantial evidence to support the verdict and judgment and so we will not disturb the verdict and judgment upon this appeal.
Affirmed.
STURGIS, C. J., and CARROLL, DONALD K., and WIGGINGTON, JJ., concur.